DETAILED ACTION
This is the first Office Action regarding application number 16/733,879, filed on 01/03/2020, which is a continuation of PCT/JP2018/025194, filed on 07/03/2018, and which claims foreign priority to JP 2017-132627, filed on 07/06/2017.
This action is in response to the Applicant’s Response dated 03/05/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I (claims 1-8 and 10-14) in the reply filed on 03/05/2021 is acknowledged.

Status of Claims
Claims 1-18 are currently pending.
Claims 9 and 15-18 are withdrawn.
Claims 1-8 and 10-14 are examined below.
No claim is allowed.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 recites “atm%” instead of “at%” in line 5.
Claim 2 recites “the carbon nanotubes” instead of “the single-layer carbon nanotubes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the water-soluble polymer is polysaccharides”.  The examiner finds this recitation unclear because it uses the word “is” to refer to a single component but then recites plural polysaccharides.  Does the claim require one polysaccharide material or multiple polysaccharide materials?  The claim recitation is not clear.
Claims 5, 13, and 14 each incorporate this indefinite recitation and are similarly rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over MANIWA (JP 2014-239092 A; English machine translation provided) in view of SATO (JP 2010-006663 A; English machine translation provided).
Regarding claim 1, MANIWA teaches a conductive film comprising: 
single-layer carbon nanotubes (para. 16); and 
an insulating polymer having a polar group (carboxymethyl cellulose, para. 22), 
a content of the insulating polymer with respect to a content of the single-layer carbon nanotubes is 10% to 100% by mass (20-80% by mass, para. 22), and 
a content of the single-layer carbon nanotubes with respect to a total mass of the conductive film is 50 to 90% by mass (para. 2).

SATO teaches a conductive film comprising carbon nanotubes and cellulose-based polymers, wherein a content of oxygen atoms in the single-layer carbon nanotubes is 0.5 to 5.0 atm % (oxygen atomic ratio is less than 4%, para. 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention ot modify MANIWA and incorporate oxygen atoms within the claimed range as taught by SATO because this oxygen content range is associated with high quality nanotubes having limited structure defects (SATO, para. 56). 

Regarding claim 2, the combination of MANIWA and SATO teaches or would have suggested the conductive film according to claim 1, wherein a G/D ratio of the carbon nanotubes is equal to or higher than 30 (G/D ratio is 30 or more, SATO, para. 11).  Skilled artisans would find it obvious to pursue G/D ratios within the claimed range because higher ratios indicate higher quality (SATO, para. 42).

Regarding claim 3, the combination of MANIWA and SATO teaches or would have suggested the conductive film according to claim 1, wherein the insulating polymer is a water-soluble polymer (carboxymethyl cellulose, MANIWA, para. 22).

Regarding claim 4, the combination of MANIWA and SATO teaches or would have suggested the conductive film according to claim 3, wherein the water-soluble polymer is polysaccharides (carboxymethyl cellulose, MANIWA, para. 22).

Regarding claim 5, the combination of MANIWA and SATO teaches or would have suggested the conductive film according to claim 4, wherein the polysaccharides are cellulose or cellulose derivatives (carboxymethyl cellulose, MANIWA, para. 22).

Regarding claim 6, the combination of MANIWA and SATO teaches or would have suggested the thermoelectric conversion layer comprising: the conductive film according to claim 1 (MANIWA, para. 1).

Regarding claim 7, the combination of MANIWA and SATO teaches or would have suggested the thermoelectric conversion element comprising: the thermoelectric conversion layer according to claim 6 (MANIWA, para. 1).

Regarding claim 8, the combination of MANIWA and SATO teaches or would have suggested the thermoelectric conversion module comprising: a plurality of the thermoelectric conversion elements according to claim 7 (MANIWA, para. 1).

Regarding claim 10, the combination of MANIWA and SATO teaches or would have suggested the conductive film according to claim 2, wherein the insulating polymer is a water-soluble polymer (carboxymethyl cellulose, MANIWA, para. 22).

Regarding claim 11, the combination of MANIWA and SATO teaches or would have suggested the thermoelectric conversion layer comprising: the conductive film according to claim 2 (MANIWA, para. 1).

Regarding claim 12, the combination of MANIWA and SATO teaches or would have suggested the thermoelectric conversion layer comprising: the conductive film according to claim 3 (MANIWA, para. 1).

Regarding claim 13, the combination of MANIWA and SATO teaches or would have suggested the thermoelectric conversion layer comprising: the conductive film according to claim 4 (MANIWA, para. 1).

Regarding claim 14, the combination of MANIWA and SATO teaches or would have suggested the thermoelectric conversion layer comprising: the conductive film according to claim 5 (MANIWA, para. 1).

Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721